Title: To George Washington from Moses Hazen, 6 June 1783
From: Hazen, Moses
To: Washington, George


                  
                     Sir,
                     Pompton, 6th June, 1783
                  
                  Your Excellency’s Letter to Brigr Genl Hazen of the 1st Instant we have seen and perused: We foresaw the Difficulties that must have resulted from Major Reid’s refusing to prosecute the complaining Officers of the Regiment before a Court appointed by your Excellency’s Orders of the 3rd of April last:  Indeed we supposed from the first View of those Orders that they would eventually bring on a new Trial of Major Reid by a General Court-Martial, and we were fully confirmed in that Opinion when we found Major Reid refused to prosecute us in the Manner in which the Orders directed.  Those Observations produced our last Letter to your Excellency of the 29th ultimo, wrote before the Report of the Court of Inquiry was promulgated at this Place, praying that your Excellency would please to devise some Mode of Redress for the injured Officers of the Regiment.
                  We have now a new Subject of Complaint, which we conceive will merit your Excellency’s Notice, viz: Reports having been circulated to the Prejudice of Major Reid’s Character as an Officer, some Precautions were taken to ascertain the Facts, which are now so clear that we think it our Duty to exhibit the following Charges against him, viz.
                  For un-officer-like or infamous Conduct and Behaviour before the Enemy at the Battle of Germantown on the 4th of October 1777—and before the Enemy at York-Town in Virginia on the Evening or the Night of the 14th of October 1781.
                  For un-officer and un-gentleman-like Conduct and Behaviour in his Public and infamous Assertions to the Prejudice of the Corps of Officers to which he belongs, and to the Dishonour of the American Army: And.
                  For breaking his Arrest at Pompton on or about the Night of the 3rd of June 1783.
                  The first Part of the first Charge Capt. Laurent Olivie, one of the Subscribers, will support.  Major Rice, of the Massachusetts Line, Capt. Fry and Lieut. Cilly, of the New-Hampshire Line, are Witnesses in support of the second Part of the same Charge.
                  Being in Possession of such Proofs as we thought would support the two first Charges occasioned the Arrest of Major James R. Reid, of our Regiment; penned in the following Words, viz:
                  Sir,“Pompton 3d June 1783."
                  You are to consider yourself in Arrest, and not to leave your present Quarters at the Yellow House untill further orders.
                  
                     (signed) Moses HazenBrigr Genl”
                  
                  
                     (Addressed)
                     “Major James R. Reid."The next Morning, viz: the 4th Instant, the Adjutant (Lieut. Mooers) received a Paper wrote in Major Reid’s own Hand in Words as follows:
                     "Sir,
                     This officially informs you that I have permission to go and remain at my home by the Commander in Chief untill he shall call for me—and further I have a Furlow upon the resolution of Congress of the 24 Ulto which makes me eventually a Citizen.  I wish you health & happiness
                  
                  
                     (signed,)   James R. Reid Major
                     Hazen’s Regt”
                  
                  
                     “Pompton 3d June 1783(Addressed,)To Adjutant B. Moores”
                     Thus, Sir, stands the Matter now, by which your Excellency will perceive that Major Reid does not hold himself amenable to any Military Order whatever, or responsible for his own Public Acts on Record, let them be ever so criminal, and even when they stand before one Court in the Nature of a Recognizance to answer before another; on the contrary, he has refused that Justice due to injured Innocence which the Nature of the Case required, and endeavoured to evade every Attempt of an Investigation of his own Conduct with respect thereof.
                     We therefore request Major Reid may be immediately remanded to his Arrest, and abide the Sentence of a General Court-Martial on the Charges herein exhibited, and that the aforesaid Major Rice, Capt. Fry, Lieut. Cilly and Capt. Olivie may be retained as Witnesses on the ensuing Trial of Major Reid.  We have the Honour to be, With great Respect, Your Excellency’s most obedient And most devoted humble Servants,
                      Benjamin Mooers Lt & Adjt Moses Hazen Brigr GenlMoses White Capt:Jos: Torrey MajorNoah Lee Capt:O. Livie Capt.William Torrey Lieut.Wm Satterlee Capt.C. Stne Paulint CaptnWillm Munson Capt.Murdoch McPherson LtRichard Lloyd CaptnL. Gosselin Ens.Clement Gosselin Capt.Francis Gilmat LtGermain Dionne LtAmable Boileiu LtPalr Cady LtAlexr Ferriole Lt
                  
                  
               